Citation Nr: 1237223	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residuals of the fracture and dislocation of the right sternoclavicular joint, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), esophageal spasm, and dysmotility as secondary to service-connected right sternoclavicular joint residuals.  

3.  Entitlement to service connection for sleep apnea or breathing problems, to include as secondary to GERD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1970 to March 1971.  

This appeal comes before the Board of Veterans' Appeals on appeal from several rating actions of different Department of Veterans Affairs Regional Offices (ROs).  In November 2008, the RO denied the increased rating claim on appeal as well as service connection for GERD.  The RO also continued prior denials of service connection for sleep apnea.  

The Veteran filed an original claim for service connection for "difficulty in the airway" and "breathing problems" in November 2006.  In April 2007, the RO denied a claim for service connection for a breathing problem.  The Veteran did not file a notice of disagreement, but in March 2008, requested reconsideration for "breathing problems" and submitted a list of his medications.  In doing so, the Veteran filed new and material evidence that was received prior to the expiration of the appeal period which kept the claim open.  See 38 C.F.R. § 3.156(b) (2012).  In July 2008, the RO continued the prior denial of service connection for breathing problems.  The Veteran filed a claim the same month and the claim was again denied in November 2008.  In July 2009, a notice of disagreement was filed.  As this was filed within one year of the July 2008 RO denial and the April 2007 RO decision was not final, the Board finds the Veteran's claim for service connection for sleep apnea or breathing problems is an original claim.  

The Veteran testified before an Acting Veteran's Law Judge (AVLJ) in August 2011; a transcript has been reviewed and is associated with the file.  The Veteran was informed in a January 2012 letter that this AVLJ was no longer with the Board and he elected to appear at a new hearing via video conference.  He testified before the undersigned in June 2012; a transcript has been reviewed and is associated with the file.  

The Veteran's Virtual VA file has been reviewed and relevant medical records have been noted within it.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

At the June 2012 Board hearing, the Veteran testified that he was receiving Social Security Administration Disability benefits.  (Transcript, p 12.)  On remand, these records should be requested and associated with the file.  A negative reply is requested if the records are unavailable.  

For the claim for an increased rating for the residuals of the fracture and dislocation of the right sternoclavicular joint, the Veteran stated at both the August 2011 and June 2012 Board hearings that his symptoms had worsened.  The Veteran is currently rated under the shoulder and arm diagnostic codes for the symptoms of this disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2012).  Also at both hearings, he stated he could not raise his right arm above 25 degrees to his side; however, the medical evidence of records tends not to show such a finding.  On remand, the Veteran should receive a new VA examination and all relevant ranges of motion should be recorded.  Additionally, the examiner should address the impact of the disability on the Veteran's ability to maintain substantially gainful employment.  

For the claim for service connection for GERD or esophageal spasm and dysmotility, to include as secondary to service-connected right sternoclavicular joint residuals, the Veteran claims that GERD was caused by medications-NSAIDS-taken to treat his service-connected residuals of a fracture and dislocation of the right sternoclavicular joint.  In particular, he mentioned hydrocodone and acetaminophen (see September 2008 statement).  He said when he first started coming to VA in 1997, he was put on anti-inflammatory medication.  (August 2011 Board Transcript, pp 6-7.)  He started being treated for GERD in 2007.  (Transcript, p 7.)  

VA records show that in May 1998, the Veteran began to complain of upset stomach after taking naproxen.  In July, he complained of "upset stomach" after taking Relafen (taking one twice daily) and some heartburn.  The assessment was questionable gastritis and Relafen was decreased.  He was taking Tylenol and Tagamet.  By March 2000, a VA record showed a diagnosis of GERD.  

Other VA records show the Veteran has complained of choking symptoms, spasms  and other symptoms that sounded like asthma (See June 2008 VA primary care record).  Physical examination showed his larynx showed some pachydermia.  A modified barium swallow was normal, but there were esophageal abnormalities.  No hiatal hernia or evidence of GERD was identified.  The assessment was esophageal dysphagia with normal oropharyngeal function.  A VA speech pathology consult and swallowing assessment was also completed the same month.

In an October 2008 letter, the Veteran's treating VA physician repeated the above assessments and diagnosed him with esophageal dysmotility and esophageal reflux disease.  She said that the Veteran "has taken NSAIDS over an extended period of time which can exacerbate symptoms of GERD, though may not be the primary cause of his esophageal dysmotility."  He currently was being treated for reflux symptoms.  A July 2009 VA gastrointestinal upper endoscopy (EGD) consultation report showed an assessment of tortuous esophagus with corrugated appearance and mild furrows, no punctuate granulomas.  There was also a normal appearing gastric and duodenal mucosa without erosions ulcerations or arteriovenous malformations visible.  A July 2009 VA biopsy was negative for eosinophils or malignancy and an April 2010 VA primary care record noted dysphagia/GERD was controlled with medication.  

In August 2011, Dr. Marshall stated the Veteran suffered from severe GERD, confirmed by endoscopy (however, such endoscopy results were not included with the letter).  His symptoms were controlled with Omeprazole but the Veteran was to abstain from NSAIDS as they have an adverse effect on GERD.  An October 2011 VA primary care record showed a past medical history that included GERD/dysphagia (esophageal spasm) and it was noted he had post-cholecystectomy diarrhea or dumping syndrome; he was to be referred for further evaluation.  

The Board finds an opinion is needed to clarify what stomach and esophageal disabilities the Veteran has and whether each disability is secondary to (aggravated or caused by) his service-connected right sternoclavicular joint residuals or treatment for that service-connected disability.  

Finally, for the claim for service connection for sleep apnea or breathing problems, to include as secondary to GERD, a VA examination is also warranted.  At the August 2011 Board hearing, the Veteran stated he would wake up and feel like someone was "strangling" him.  (Transcript, p 7.)  He said he had positional sleep apnea.  (Transcript, p 11.)  He felt like he was having a heart attack.  Id.  His wife stated in an August 2011 statement that his sleeping was interrupted by his struggling and crying out; he said he could not breathe.  He did not snore.  He had to try to sleep in a sitting position.  An added complication was frequent choking or strangulation while eating and drinking.  

A February 2008 VA ENT record shows the Veteran was referred for dysphagia (trouble swallowing).  He had episodes where he awoke at night and couldn't breathe; this was not a nightly but regular occurrence.  He had daytime somnolence.  It was noted he had severe degenerative joint disease in his neck.  He had problems with intubation due to his spine.  A past medical history of GERD was noted, but not his past right sternoclavicular surgery.  The assessment was resolving parotitis and sleep apnea.  The doctor stated it sounded like he was having apneic episodes which may be more related to his GERD.  He was to elevate his head at night.  

A March 2008 sleep apnea study report was not positive for clinically significant sleep apnea.  He did have persistent daytime somnolence.  He did not require a CPAP machine.  The finding summary noted positional abnormal breathing.  

A June 2008 VA speech pathology consultation and swallowing assessment showed the pathologist noted he had a sleep study which was negative for sleep apnea but he did have persistent daytime somnolence.  The Veteran reported a blockage was shown, but the doctor did not verify that in his patient records.  The doctor noted the past problems with intubation due to his cervical spine disease.  Esophageal scanning was performed to assess for marked abnormalities; it was noted that liquids appeared to be pushed around a bulge that wasn't quite a diverticulum.  Semi-solids also exhibited slow tortuous movement through the mid and distal esophagus.  Based on these findings, further evaluation was needed.  To minimize GERD, the Veteran was instructed to alternate solids and liquids, chew foods thoroughly, and eat slowly.  

In October 2008, the Veteran's treating physician wrote a letter stating that although the Veteran had excessive daytime somnolence, the sleep study was not positive for sleep apnea.  However, an October 21, 2011 VA primary care record showed a diagnosis of obstructive sleep apnea without further elaboration.  On remand, whether the Veteran has sleep apnea should be clarified.  

Accordingly, the case is REMANDED for the following action: 

1.  Request SSA records and associate them with the file.  If the records are unavailable, a negative reply is requested and should be placed in the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2012).   

2.  Associate all recent VA treatment records with the file.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of the residuals of the fracture and dislocation of the right sternoclavicular joint (currently rated under the shoulder and arm diagnostic codes).  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected the residuals of the fracture and dislocation of the right sternoclavicular joint.  The examiner should report in degrees all range of motion measurements, including: forward elevation (flexion), abduction, and internal and external rotation.  Note any pain on motion that the Veteran experiences.  

The examiner should state whether the disability exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right shoulder repeatedly over a period of time.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost. Any deformity, ankylosis or impairment should be noted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  After steps 1 and 2 above have been completed, schedule the Veteran for an examination for the claim for service connection for GERD or esophageal spasm and dysmotility.  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner should first determine: all diagnoses related to the gastrointestinal or esophageal systems.  Next, the examiner should state opinions as to whether it is at least as likely as not, i.e., a 50 percent probability or greater:
* whether each disability had its clinical onset in service or increased in severity during service; 
* whether each disability had been caused by the service-connected the residuals of the fracture and dislocation of the right sternoclavicular joint (or its treatment); and 
* whether each disability has been aggravated by the service-connected the residuals of the fracture and dislocation of the right sternoclavicular joint (or its treatment).  If aggravated, the examiner should give an opinion as to the amount of the aggravation.  

All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should reference the above cited records in coming to a conclusion.  

5.  After the above development has been completed (meaning at least after the records have been obtained and the VA examination for GERD has been completed), schedule the Veteran for a VA examination to determine the nature and etiology of any sleep apnea or breathing problem.  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner should first determine: all diagnoses related to the breathing problems or sleep apnea.  Next, the examiner should state opinions as to whether it is at least as likely as not, i.e., a 50 percent probability or greater: 
* whether each disability had its clinical onset in service or increased in severity during service; 
* whether each disability had been caused by the any service-connected disability (or its treatment); and 
* whether each disability has been aggravated by any service-connected disability (or its treatment).  If aggravated, the examiner should give an opinion as to the amount of the aggravation.  

All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should reference the above cited records in coming to a conclusion.  

6.  Re-adjudicate the claims.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

